ORDER
PER CURIAM.
Robin Mayer (hereinafter, “Movant”) appeals from the motion court’s judgment denying his motion for post-conviction relief pursuant to Rule 29.15 after an eviden-tiary hearing. Movant claims his trial counsel denied him effective assistance of counsel by failing to investigate and present expert testimony in the areas of toxicology and accident reconstruction which he claims would provide him with a viable defense.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the motion’s court decision was not clearly erroneous. White v. State, 939 S.W.2d 887, 904 (Mo. banc 1997). An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).